DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/141,811 application filed January 5, 2021, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a very short chain hydrocarbon has been interpreted as a hydrocarbon having less than 8 carbons since paragraph 29 of the instant specification discloses “[s]hort chain typically refers to between eight and twenty carbon atoms on the chain.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the screen mesh bed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kift et al (US 2012/0145603 A1).
With respect to claims 1-2, Kift et al discloses “[a] process for separating bitumen from bitumen ore material includes extracting bitumen with a hydrocarbon solvent to produce a bitumen-enriched solvent phase and tailings” [abstract], in which the bitumen ore material corresponds to the hydrocarbon containing material of the instant application.  The process “includes mixing 102 the bitumen ore material with a hydrocarbon solvent to form a mixture. The mixture is then separated 104 to produce a solvent enriched phase and tailings. The tailings are processed to separate 106 residual amounts of the hydrocarbon solvent. The tailings are then disposed 108 of back to the environment” [paragraph 0030].  T:he solvent-enriched phase may correspond to the raw hydrocarbons of the instant application.  More particularly, Kift et al teaches “in some embodiments, a crushing operation is performed on the bitumen ore material to reduce the size of the bitumen ore pieces. First hydrocarbon solvent can be added to the bitumen ore material before or during this crushing operation. The first hydrocarbon solvent that is used as part of the crushing operation can be warm first hydrocarbon solvent, such as first hydrocarbon solvent heated to a temperature in the range of 30 to 60o C.  Following the crushing operation, additional first hydrocarbon solvent can be mixed with the crushed bitumen ore material in a manner that is similar or identical to the mixing steps 102, 122 described above. The first hydrocarbon solvent used during this mixing step can be heated first hydrocarbon solvent” [paragraphs 0068 & 0069].  Furthermore, “the bitumen ore material and the hydrocarbon solvent may be mixed in a vessel to dissolve the bitumen and form a mixture. The vessel may be open or closed and may contain mixing mechanisms that promote dissolution of the bitumen in the hydrocarbon solvent. For example, the vessel may contain a powered mixing device, such as a rotating blade, to mix the contents of the vessel. In another example, the vessel itself may rotate to mix the bitumen ore material and the hydrocarbon solvent. In some embodiments, the vessel may be a pulper.  The bitumen ore material and the hydrocarbon solvent may also be mixed by virtue of the manner in which the materials are introduced into the vessel. For example, the hydrocarbon solvent may be introduced into the vessel at a high velocity, thereby agitating and mixing the contents of the vessel. The bitumen ore material may also be introduced into the vessel in an aggressive manner that promotes mixing” [paragraphs 0044 & 0045].  The aforementioned vessel corresponds to the recited extraction tank while the mixing with a rotating blade or the introduction at a high velocity corresponds to the agitating step.  Afterwards, “[t]he mixture is separated 104 to produce a solvent phase and tailings. The solvent phase contains most, if not all, of the bitumen. Any suitable process may be used to separate the bitumen-enriched solvent phase from the tailings. Examples of suitable processes include filtering (including filtration via an automatic pressure filter or a plate and frame type filter press), settling and decanting, or by gravity or gas overpressure drainage” [paragraph 0050].  The transfer of the mixture to the separator 104 corresponds to the transferring step of instant claim 1, wherein any one of the filter, settler, decanter, or gravity separator corresponds to the mechanical separator of the same, and the solvent phase corresponds to the raw hydrocarbon.  
With respect to claim 3, the teaching that the “[f]irst hydrocarbon solvent can be added to the bitumen ore material…during this crushing operation” corresponds to the adding step of instant claim 1 while the teaching that “additional first hydrocarbon solvent can be mixed with the crushed bitumen ore material” corresponds to the adding a secondary solvent to the prepared hydrocarbon in instant claim 3.  Additionally, Kift et al discloses “[t]he bitumen-enriched solvent phase may be separated further to recover the hydrocarbon solvent, remove any residual water or mineral solids that may be present, and create a concentrated bitumen product. The hydrocarbon solvent may be recycled back and mixed with additional bitumen ore material…The bitumen-enriched solvent phase may be separated using any suitable process and/or equipment. In one embodiment, the bitumen-enriched solvent phase may be heated and the various components separated based on boiling point differences. For example, the solvent phase may be separated using a distillation process” [paragraphs 0055 & 0056].
With respect to claim 7, Kift et al discloses “the solvent enriched phases are subjected to filtering and/or centrifuging to remove solids/fines prior to separating the solvent from the bitumen.”  The product from the exit of the centrifuge corresponds to the first extractant product of the instant application.
With respect to claim 8, Kift et al discloses “the solvent enriched phases can be processed in a centrifuge operating at from 6,500 to 15,000 g in order to remove solids/fines” [paragraph 0076], which range is within the recited greater than 3,000 Gs.  
With respect to claim 10, Kift et al discloses “The hydrocarbon solvent may include any hydrocarbon that is capable of partially or completely solvating bitumen. The solvent may include a single hydrocarbon compound or a mixture of compounds. The solvent may be tailored to solvate all or part of the bitumen…Naphtha, for example, is particularly effective at dissolving bitumen” [paragraphs 0035 & 0038].  Kift et al also discloses “the hydrocarbon solvent may be a volatile hydrocarbon solvent that is capable of precipitating the asphaltene fraction in the bitumen. Volatile hydrocarbon solvents generally include hydrocarbons having a boiling point of about -20o C. to 150o C.  Volatile hydrocarbon solvents may include aliphatic compounds that are capable of solvating at least a portion of the bitumen. Suitable aliphatic compounds include linear and branched alkanes and alkenes…the volatile hydrocarbon solvent includes one or more aliphatic hydrocarbons having 3 to 9 carbon atoms and few, if any, aliphatic hydrocarbons having more than 9 carbon atoms. The volatile hydrocarbon solvent may also include lower carbon paraffins, such as cyclo- and iso-paraffins having 3 to 9 carbon atoms. Examples of suitable volatile hydrocarbons include liquefied petroleum gas (LPG), propane, butane, pentane, hexane, heptane, alkene equivalents of these compounds and/or combinations and derivatives thereof” [paragraphs 0039-0041].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 9, 12-16, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kift et al (US 2012/0145603 A1) in view of Shelton, Jr. et al (US 2019/0256783 A1).
Kift et al does not appear to disclose shaking the solvent phase in a screen mesh shaker.  However, note that Kift et al discloses “the solvent enriched phases are subjected to filtering and/or centrifuging to remove solids/fines prior to separating the solvent from the bitumen” [paragraph 0076].
However, Shelton, which is concerned with, in part, solid-liquid separation of “bitumen-containing materials 0150 to provide a solvent-and-bitumen-rich stream,” discloses “a solid-liquid separator 0104, which can comprise a vibratory screen, centrifugal separator or other separator” [paragraph 0064].  
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute the vibratory screen of Shelton for the separator 104 of Kift et al because each is an art-recognized equivalent for separating solids and liquids especially for bitumen recovery, and one of ordinary skill in the art would have found it obvious to substitute art-recognized equivalent materials.  Therefore, the invention as a whole would have been prima facie obvious.
The bitumen-enriched solvent phase recovered from the vibratory screen of modified Kift et al corresponds to the recited first extractant product.
With respect to claim 5, Shelton discloses “each screen 0802 have an equivalent spherical diameter equal to or less than 200 micron, 0.79, 0.15, 0.31, 0.63, 1.2, 1.9 or 2.5 cm” [paragraph 0224].  Therefore, the maximum size of solids in the bitumen-enriched solvent phase of modified Kift et al may be 200 micron.
With respect to claim 9, Shelton discloses “the solid-liquid separator 0104 comprises a screen 0802 (e.g., vibratory screen), a solvent filter, a centrifugal separator, or a combination thereof” [paragraph 0227].  The effluent from a combination of screen 0802 and a centrifugal separator corresponds to the second extract product.  Note that in such a situation, the vibratory screen may correspond to the first separating device of instant claim 14 and the centrifuge may correspond to the second separating device of the same, wherein the liquid phase passing from the screen to the centrifuge corresponds to the first hydrocarbon extractant.  Kift et al further discloses “[t]he bitumen-enriched solvent phase may be separated using any suitable process and/or equipment. In one embodiment, the bitumen-enriched solvent phase may be heated and the various components separated based on boiling point differences. For example, the solvent phase may be separated using a distillation process. A multi-hearth solvent recovery furnace may also be used.  If the solvent includes volatile hydrocarbons, the solvent and bitumen may be separated by flashing the mixture. The more volatile hydrocarbon solvent may become a gas that can be condensed and recycled back to the process 100. The bitumen product produced after separating the solvent phase may be upgraded further to produce valuable petroleum products such as gasoline, diesel, and the like.” [paragraphs 0056 & 0057].  The aforementioned equipment corresponds to the hydrocarbon recovery tank of instant claim 14.
With respect to claims 12-13, since the feedstocks, hydrocarbon solvents, and process of modified Kift et al are the same or similar to that of the instant application, it is expected that the properties of the first and second extractant are similar as well, absent evidence to the contrary.
With respect to claim 15, a motor for driving the vibration of the aforementioned screen would have been obvious to one of ordinary skill in the art.
With respect to claim 16, note that a spinning motor to generate G-forces ranging from “6,500 to 15,000 g in order to remove solids/fines” would have been obvious to one of ordinary skill in the art.
With respect to claims 18 and 19, feeders and by-pass valves are well known in the art.  With respect to the former, note the inlet to the separator 104 in figure 8 of Shelton wherein the cross-sectional area, A, is such that only a predetermined volume (or volumetric flow in a given time, t) may pass. With respect to the collection pan of instant claim 19, the area under the screen in figure 8 corresponds thereto.
With respect to claim 21, a woven metal cloth would have been obvious to one of ordinary skill in the art because said cloth comprised of metal would be durable for repeated use in a commercial/industrial setting.  Applicant is reminded that “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297.”
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kift et al (US 2012/0145603 A1).
With respect to claim 10, see discussion above concerning naphtha.  It is well known in the art that naphtha comprises C5-420o F. (i.e., C5 hydrocarbons and other hydrocarbons including those having a boiling point up to 420o F).
With respect to claim 11, for the reasons stated with respect to claims 12 and 13, it is expected that the properties of the mixture corresponding to the hydrocarbon slurry of the instant application is the same as or similar to the recited property.  Additionally, note that Kift et al discloses “[t]he composition of the bitumen ore material may vary widely. In one embodiment, the bitumen ore material may include at least approximately 3 wt % bitumen. In another embodiment, the bitumen ore material may include approximately 3 wt % to 21 wt % bitumen. The bitumen ore material may also include approximately 1 wt % to 10 wt % water” [paragraph 0032] and “the amount of hydrocarbon solvent added may be approximately 0.5 to 3.0 times the amount of bitumen contained in the bitumen ore material, approximately 0.6 to 2.0 times the amount of the bitumen contained in the bitumen ore material, or approximately 0.75 to 1.5 times the amount of bitumen contained in the bitumen ore material” [paragraph 0048].    Suppose, e.g., that the bitumen ore material comprises 10 wt % bitumen and that the hydrocarbon solvent is added in an amount 1.5 times the amount of bitumen contained in the bitumen ore material.  Also, let water be present in the maximum amount.  In such a situation, the quantity of solids in the mixture would be approximately 69 wt % (wherein bitumen ore material is 10 wt % bitumen, 10 wt % water, and 80 wt % solids).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17, 20, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to anticipate or render obvious the recited angle adjuster or angle adjustment motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
August 26, 2022